Citation Nr: 0121062	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating, to include on an 
extraschedular basis, for residuals of a right tibia and 
fibula fracture with right knee involvement, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
January 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
in which the RO denied a rating in excess of 10 percent for 
residuals of a right tibia and fibula fracture with right 
knee involvement.  The veteran appealed and was afforded a 
hearing at the RO before  local hearing officer in February 
1993.  The issue involving the veteran's right knee was 
remanded by the Board in August 1996 and June 1997 for 
evidentiary development.  By decision of September 1999, the 
Board denied a rating in excess of 10 percent for residuals 
of a right tibia and fibula fracture with right knee 
involvement.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).

This case is now before the Board pursuant to a December 2000 
Order of the Court that vacated the September 1999 Board 
decision, and remanded the issue to the Board for action 
consistent with instructions contained in the September 2000 
uncontested Motion for Remand by the VA General Counsel.

The Board notes that separate 10 percent disability ratings 
are currently in effect for residuals of a fracture of the 
right tibia and fibula with right ankle pain and stiffness, 
right leg post-operative scars, and right common peroneal 
nerve injury.  These disability ratings are not on appeal and 
the current issue is limited to residuals of a fracture of 
the right tibia and fibula involving the veteran's right knee 
only.




REMAND

By Order of December 8, 2000, the Court remanded the issue of 
entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, with right knee 
involvement, to the Board for action consistent with 
instructions contained in the uncontested Motion for Remand 
by the VA General Counsel.  In that Motion, the VA General 
Counsel maintained that a remand was necessary because the 
Board decision in September 1999 did not provide sufficient 
reasons and bases for its decision so as to comply with the 
decision of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. §§ 4.40, 4.45, and did 
not consider the veteran's entitlement to an increased rating 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321 (b) (1) despite evidence that the veteran's service-
connected right knee disorder interferes with his daily work.

The veteran contends that the residuals of his fracture of 
the right tibia and fibula, as they involve his right knee, 
are more disabling than currently evaluated and warrant a 
rating in excess of 10 percent.  The veteran's residuals of a 
fracture of the right tibia and fibula with right knee 
involvement have been evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5262 pertaining to 
impairment of the tibia and fibula.

Recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability evaluation when it is 
slightly disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  When there is recurrent subluxation or lateral 
instability of the knee which is moderately disabling, a 20 
percent rating is assigned.  Id.  Recurrent subluxation or 
lateral instability of the knee that is severely disabling is 
rated 30 percent disabling.  Id.

When there is limitation of flexion of a knee to 45 degrees, 
a 10 percent disability rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of flexion to 30 
degrees is rated 20 percent disabling.  Id.  Limitation of 
flexion to 15 degrees is 30 percent disabling.  Id.  Where 
extension of the knee is limited to the 10 degree position, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Extension limited to 15 degrees is rated 20 
percent disabling.  Id.  Extension of the knee limited to 20 
degrees is rated 30 percent disabling.  Id.  When extension 
is limited to 30 degrees, a 40 percent rating is assigned.  
Id.

When there is impairment of the tibia and fibula, due to 
malunion, that is productive of slight knee or ankle 
disability, a 10 percent disability rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).  Impairment 
of the tibia and fibula productive of moderate knee or ankle 
disability is 20 percent disabling.  Id.  Impairment of the 
tibia and fibula with marked knee or ankle disability is 30 
percent disabling.  Id.

A full range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).

On VA examination in November 1996, the veteran complained of 
constant swelling and pain in the right knee with locking.  
On examination, the veteran's right knee was swollen around 
the patella with acute tenderness.  There was no deformity, 
limitation of motion or abnormality noted.  McMurray and 
drawer signs were within normal limits.  X-rays of the right 
knee were normal.  In a January 1997 addendum, the VA 
examiner stated that the veteran's right knee symptoms were 
constant and aggravated by excessive exercise.  The veteran 
was unable to describe any specific flares because of the 
constancy of his symptoms.  Range of motion was again 
reported to have been normal at the time of examination.  The 
examiner stated that any further comment regarding 
fatigability or incoordination, or increased pain which might 
limit range of motion, would be purely speculative in nature.

On an official examination in August 1998, the veteran 
reported a history of 5 operations following an in-service 
automobile accident in which he sustained a fracture of his 
right knee and right tibia and fibula.  He complained of pain 
when standing for more than two hours or when walking more 
than 3-4 feet.  The veteran stated that he was no longer able 
to run or play basketball.  He indicated that he was working 
part-time as a barber, but could not sustain his job on a 
full-time basis because of pain in his right leg.  He denied 
taking any medications.  On examination, the veteran was 
observed to walk with a minimal, practically unnoticeable 
limp of his right leg.  He did not use any device to help 
with ambulation, but reported that he used a cane on 
occasion.  Examination of the right lower extremity from the 
thighs to the hip and knee was normal and the right knee 
appeared normal in contour.  Drawer sign and McMurray sign 
were normal.  There was a large scar on the anterior aspect 
of the right knee with minimal discoloration and no keloid 
formation.  Range of motion in the right knee was reported to 
be full and possible to 150 degrees.  The veteran was noted 
to have moderate pain while being examined and when his knee 
was being manipulated.  X-rays of the right knee showed 
chronic, post-traumatic changes within the right tibia and 
fibula with no acute osseous abnormality.  Appellate review 
of the report of examination indicates that the report is 
incomplete, ending in the middle of a sentence.

Moreover, the Board notes that the examiner in August 1998 
did not make any clinical findings with respect to the 
veteran's service connected residuals of a fracture of the 
right tibia and fibula which took into account the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, or the guidelines set 
forth by Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain on undertaking movement, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  With respect to the current clinical 
findings, there does not appear to be sufficient comment on 
the criteria from DeLuca; there is insufficient consideration 
of entitlement to a higher schedular rating for the residuals 
involving the veteran's right knee under any of the 
applicable Diagnostic Codes with additional consideration of 
the criteria set forth in DeLuca, supra.  Against this 
background, further VA examination is warranted.

The Board notes in this regard that the Court has held that 
the fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran is hereby notified that a failure 
to report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the claims 
folder all outstanding pertinent medical records, to include 
any medical records from any VA facilities.  In particular, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Further, in readjudicating the claim, the RO also should 
meaningfully consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) in light of the facts of the case and the 
veteran's contentions that his service-connected tibia and 
fibula fracture residuals involving the right knee have 
interfered with his ability to work.  The RO is reminded that 
the criteria for referral of an issue for assignment of an 
extra-schedular evaluation requires a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
residuals of a fracture of the right 
tibia and fibula with right knee 
involvement since August 1998, the date 
of the last official examination.  Based 
on his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all pertinent treatment 
records from the identified health care 
provider(s) and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry, the 
RO should obtain all pertinent VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.

2.  After the above treatment records 
have been associated with the claims 
folder, the veteran should be afforded a 
further VA orthopedic examination.  The 
purpose of the examination is to 
identify the current nature and severity 
of the veteran's service-connected 
residuals of a fracture of the right 
tibia and fibula with right knee 
involvement.  The examiner should be 
advised that the examination of the 
veteran is to be focused on the 
residuals of the tibia and fibula 
fracture, only as they affect the 
veteran's right knee.  All pertinent 
clinical findings should be reported in 
detail.  Following review of the entire 
claims file, to include a copy of this 
REMAND, the VA examiner should (a) 
conduct range of motion studies of the 
right knee and specify the range of 
flexion and extension in degrees; (b) 
comment as to whether there is any 
recurrent subluxation and/or lateral 
instability of the veteran's right knee, 
and, if so, whether such is productive 
of less than slight, slight, moderate, 
or severe disability; (c) indicate 
whether the residuals of fracture of the 
tibia and fibula have resulted in 
slight, moderate or severe right knee 
disability; (d) review pertinent aspects 
of the veteran's medical and employment 
history, and comment on the effects of 
the demonstrated disability in the right 
knee upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45, and painful motion under 38 C.F.R. 
§ 4.59 (2000).  Finally, the examiner 
should offer an assessment as to whether 
the veteran's service-connected 
residuals of a fracture of the tibia and 
fibula with right knee involvement 
produces a marked interference with 
employment.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to an increased rating for residuals of a 
fracture of the right tibia and fibula 
with right knee involvement, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.  In addition, 
the RO should specifically adjudicate 
whether the criteria for assignment of a 
higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), have been met and whether 
the claim should be referred to the 
Director of Compensation and Pension for 
consideration of a rating in excess of 10 
percent on an extra-schedular basis.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with the Order of the 
Court in this case and recently enacted legislation.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


